Citation Nr: 0111869	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  00-11 861A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of a low 
back injury, consisting of lumbar intervertebral disc 
syndrome, currently rated 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from November 1976 to November 
1979.  This appeal arises from a May 2000 rating decision, 
which among other things, denied a rating in excess of 40 
percent for a disability which the RO characterized as 
residuals of a low back injury.  


REMAND

As an initial matter, the Board of Veterans' Appeals (Board) 
notes that, in a decision in June 1987, the Board granted 
service connection for the veteran's herniated lumbar discs 
at L4-L5 and L5-S1, concluding that the veteran's lumbar 
intervertebral disc syndrome, manifested by his herniated 
lumbar discs, was part and parcel of the residuals of his 
service-connected low back injury.  Thereafter, in a decision 
in June 1988, the Board affirmed a 40 percent rating for the 
veteran's service-connected residuals of a low back injury, 
to include herniated discs at L4-L5 and L5-S1.  Accordingly, 
the issue on appeal is listed as shown on the title page.  

Records of medical treatment of the veteran subsequent to the 
Board's June 1988 decision do not show that he has undergone 
surgery for his low back.  Given this fact, and since this 
case is being remanded to the RO for reasons set forth more 
fully below, the Board concludes that, on remand, the RO need 
only attempt to obtain records of medical treatment of the 
veteran's low back disorder since his most recent VA medical 
examination in March 2000.  

On VA examination of the veteran in March 2000, the examining 
physician noted decreased sensation in the L4 dermatomal 
pattern of both lower extremities.  No other neurological 
deficit was described.  

In the May 2000 rating decision, the RO, among other things, 
denied service connection for peripheral neuropathy of the 
veteran's right lower extremity and left lower extremity.  
This portion of the May 2000 rating decision was erroneous 
because it fails to take into account the fact that, pursuant 
to the Board's decision of June 1987, the veteran's service-
connected residuals of a low back injury specifically include 
lumbar invertebral disc syndrome.  The rating criteria for 
intervertebral disc syndrome (in this case, intervertebral 
disc syndrome of the lumbar segment of the spine) contemplate 
consideration of the nature and extent of sciatic neuropathy.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).  
Therefore, it is necessary that the RO re-evaluate the 
service connected low back disorder with consideration of the 
described sensory deficit in both lower extremities as part 
and parcel of lumbar intervertebral disc syndrome.  

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist claimants in development of their claims and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated him 
for his low back disorder since his most 
recent VA medical examination in March 
2000.  After securing necessary releases, 
the RO should obtain all records which 
have not been previously added to the 
claims folder and associate the 
identified records with the claims 
folder.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

3.  Thereafter, the RO should re-evaluate 
the service connected low back disorder 
with consideration of the described 
sensory deficit in both lower extremities 
as part and parcel of lumbar 
intervertebral disc syndrome.  If the 
claim remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this remand is to ensure due process 
of law and to comply with recently enacted legislation.  The 
appellant need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



